Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Only those claims which are amended or cancelled are shown below; all other allowed claims remain the same in the record. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Eugene Kwon, patent agent for Daniel Lent (Reg. No. 44,867), on August 1, 2022. 

Listing of Claims:
4. (cancelled) 

	
Examiner's Statement of Reasons for Allowance

In the AFCP2.0 after final response filed on July 15, 2022, applicant has amended claim 1 and added language of: “the determination unit acknowledges a manipulation parameter among the plurality of manipulation parameters from an operator of which a set value is desired to be fixed and to remain unmodified, searches the database using a set value of the acknowledged manipulation parameter and the values of the state parameters as keys, retrieves a record in which a value of the predetermined state parameter associated with the set value of the acknowledged manipulation parameter and the values of the state parameters is improved, and determines a set value of the manipulation parameter stored in the retrieved record as a recommended value.”  This added language amends over the prior art of Kosuge and Cullick cited in the final office action dated 4/15/2022.  Claim 1 was also amended to obviate the claim objection.  Examiner is persuaded by applicant’s argument as to the previous 35 USC 112(b) rejections where the "a simulator circuit," "a learning circuit," "a database generating circuit" are understood by persons of ordinary skill in the art to have a sufficiently definite meaning as the name for structure; and under the case of In Aristocrat Techs. Australia PTY Ltd v. Int'l Game Tech., as cited where the specification is not required to explicitly disclose a structure of a claimed element for the enablement as long as a sufficient information (e.g., function or act) is provided so that a person of ordinary skill in the art could make and use the device.    Thus, applicant’s arguments filed on 7/15/2022 are fully considered and are persuasive. The objection and rejections under 35 USC 103 and 35 USC 112(b) of independent claim 1 and the subsequent dependent claim 3 are withdrawn. 
Given the amended claim 4, Examiner could not determine whether the claim, that significantly differs from independent claim 1, contained allowable subject matter. Several options were given for claim 4 during the interview (See PTOL-413) wherein applicant decided to cancel claim 4. Independent claim 1 and dependent claim 3 are allowed.  A final search was completed and no prior art could be found that teaches the amended portions to be added to the previous references for an obvious type rejection. 
It is for these reasons that the applicant’s invention is novel and non-obvious over the prior art of record and stated herein.  Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD G ERDMAN whose telephone number is (571)270-0177. The examiner can normally be reached Mon - Fri 7am - 5pm EST; Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M. Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAD G ERDMAN/Primary Examiner, Art Unit 2116